Case 4:18-cv-00442-ALM-CMC Document 120-1 Filed 03/25/20 Page 1 of 4 PageID #: 5781



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

    ED BUTOWSKY,                                     §
                                                     §
           Plaintiff,                                §
    V.                                               §      CASE NO. 4:18-cv-00442-ALM
                                                     §
    DAVID FOLKENFLIK; NPR, INC.;                     §
    NPR.ORG; JARL MOHN; STACEY                       §
    FOXWELL; MICHAEL ORESKES;                        §
    CHRISTOPHER TURPIN; EDITH                        §
    CHAPIN; LESLIE COOK; HUGH                        §
    DELLIOS; PALLAVI GOGOI; and                      §
    SARAH GILBERT,                                   §
                                                     §
           Defendants.                               §


                                 EXHIBIT LIST TO SUR-REPLY

   Exhibit A      Declaration of Laura Lee Prather

         Exhibit A-1.     Ty Clevenger LawFlog Blogpost entitled “Why won’t Seth Rich’s brother
                          authorize Wikileaks to tell what it knows?” dated June 11, 2018

         Exhibit A-2.     Email from Ty Clevenger to Bill Binney, Kirk Wiebe and Butowsky dated
                          June 27, 2019 (BINNEY 00009)

         Exhibit A-3.     Email from Butowsky to Wheeler dated May 16, 2017 encouraging
                          Wheeler to re-sign an altered copy of the contract (WHEELER 0000348-
                          49)

         Exhibit A-4.     Dkt. 54-1, Butowsky’s Motion to Dismiss in Joel & Mary Rich v. Fox
                          News, et al., Civil Action No. 1:18-cv-2223 pending in the U.S. District
                          Court, Southern District of New York

         Exhibit A-5.
                                                                                   (BUTOWSKY
                          0000473-76)

         Exhibit A-6.
                                        (BUTOWSKY 0000978-80)

         Exhibit A-7.
                          (BUTOWSKY 0000456-57)


   EXHIBIT LIST TO SUR-REPLY                                                                Page 1
Case 4:18-cv-00442-ALM-CMC Document 120-1 Filed 03/25/20 Page 2 of 4 PageID #: 5782



        Exhibit A-8.
                        (WHEELER 0000903)

        Exhibit A-9.
                                       (BUTOWSKY 0000574)

        Exhibit A-10.
                                                                                (BUTOWSKY
                        0000910)

        Exhibit A-11.   Email from Butowsky to Zimmerman, Wheeler, and Adam Housley dated
                        March 29, 2017 commanding a four-way Zoom meeting (WHEELER
                        0000177)

        Exhibit A-12.                                                             (WHEELER
                        0000039, 47, 98, 159, and 182)

        Exhibit A-13.

                        (BUTOWSKY 0000068)

        Exhibit A-14.
                                                             (BUTOWSKY 0000442-43)

        Exhibit A-15.

                                                     (WHEELER 0000877-80)

        Exhibit A-16.   Text messages between Butowsky, Wheeler and Kash Patel (aka Dee O.)
                        in which Butowsky repeatedly insists that Wheeler meet with Patel dated
                        April 27, 2017 – May 4, 2017 (WHEELER 0000940-41)

        Exhibit A-17.

                                       (BUTOWSKY 0000061-62)

        Exhibit A-18.

                        (BUTOWSKY 0000066)

        Exhibit A-19.
                             (BUTOWSKY 0000296)

        Exhibit A-20.

                                          (BUTOWSKY 0000992)



   EXHIBIT LIST TO SUR-REPLY                                                             Page 2
Case 4:18-cv-00442-ALM-CMC Document 120-1 Filed 03/25/20 Page 3 of 4 PageID #: 5783



        Exhibit A-21.

                                          (BUTOWSKY 0000871)

        Exhibit A-22.

                              (BUTOWSKY 0000869)

        Exhibit A-23.

                                                 (BUTOWSKY 0000340-43)

        Exhibit A-24.

                                                           (BUTOWSKY 00001180)

        Exhibit A-25.

                                                       (WHEELER 0000493-99)

        Exhibit A-26.

                                                        (BUTOWSKY 0000953-58)

        Exhibit A-27.

                                                                    (BUTOWSKY 00001044-
                        45)

        Exhibit A-28.   Declaration of Edward Butowsky, Docket Entry 32-1 in the action
                        Clevenger v. U.S. Dep’t of Justice, et al., Case No. 1:18-cv-1568-LB
                        (E.D.N.Y. Sept. 17, 2019)

        Exhibit A-29.

                                                             (BUTOWSKY 0001089-94)

        Exhibit A-30.   Email between Wheeler and Butowsky dated May 20, 2017 in which
                        Wheeler states: “I just noticed ‘my response’ posted on your Facebook
                        page … I never approved of this ‘response.’” (WHEELER 0000419-20)

        Exhibit A-31.

                                            (BUTOWSKY 00001132-33)

        Exhibit A-32.

                                (BUTOWSKY 0000370-71)

   EXHIBIT LIST TO SUR-REPLY                                                           Page 3
Case 4:18-cv-00442-ALM-CMC Document 120-1 Filed 03/25/20 Page 4 of 4 PageID #: 5784



        Exhibit A-33.


                                                                         (BUTOWSKY
                        0001036-38)

        Exhibit A-34.

                                          (BUTOWSKY 00000835)

        Exhibit A-35.

                                                        (BUTOWSKY 0001413)

   Exhibit B    Sally Davis Declaration dated March 13, 2020




   EXHIBIT LIST TO SUR-REPLY                                                  Page 4
